Citation Nr: 1001949	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
schizophrenia, and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
September 25, 1978 to December 8, 1978.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

When the case was last before the Board in October 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  Reopening of the claim for service connection for 
schizophrenia was denied in an unappealed March 1997 rating 
decision.

2.  The evidence received since the March 1997 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  The competent evidence of record reflects that it is at 
least as likely as not that the Veteran's schizophrenia had 
its onset during his period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied reopening of 
the claim for entitlement to service connection for 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Schizophrenia was incurred during active service.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
all elements of his or her claim, as well as the evidence VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
light of the favorable determination with respect to whether 
new and material evidence has been submitted, as well as with 
respect to the service connection claim on the merits, no 
further discussion of VCAA compliance is needed.

I.  Claim to Reopen 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In January 1991, the Veteran originally claimed entitlement 
to service connection for a psychiatric condition manifested 
by inability to sleep and hearing voices.  In a June 1991 
rating decision, the RO denied service connection for a 
mental condition.

Thereafter, in August 1996 the Veteran filed a claim to 
reopen his claim for entitlement to service connection for 
schizophrenia.  In a March 1997 rating decision, the RO 
denied reopening of the claim because new and material 
evidence had not been presented to show a diagnosis of or 
treatment for a mental disability subject to service 
connection during service.  

The evidence of record at the time of the March 1997 denial 
included the Veteran's service treatment records which showed 
a diagnosis of a personality disorder.  The service treatment 
records further showed that as a result of the Veteran's 
immature personality, he was having difficulty coping with 
and adjusting to military life.  Also of record at the time 
of the March 1997 denial were psychiatric records from G. 
Werber Bryan Psychiatric Hospital from 1996 and 1997, and 
South Carolina Department of Mental Health records dating 
from 1986 to 1991, and from 1996, which reflect treatment for 
schizophrenia.  

The subsequently received evidence includes the records 
associated with the Veteran's Social Security Administration 
(SSA) disability benefits claim and VA treatment records.  
Included in those records is an October 1985 SSA claim 
statement in which the Veteran indicated that he first had 
mental health problems in November 1978.  Specifically, the 
Veteran indicated that he was daydreaming and hearing voices 
at that time.  The Board notes that this is alleged to have 
occurred during the time when the Veteran was serving on 
ACDUTRA and was having difficulty adjusting to military life.  
The Board notes that this statement was made over five years 
prior to Veteran's first claim for VA compensation benefits.  

The Board finds that this evidence is neither cumulative nor 
redundant of the evidence previously of record, it relates to 
an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim.  This new evidence relates to an unestablished fact 
necessary to substantiate the claim, namely that the 
Veteran's symptoms of schizophrenia may have had their onset 
during service.  Moreover, it raises a reasonable possibility 
of substantiating the service connection claim.  Therefore, 
it is new and material evidence, and reopening of the claim 
is in order.

II.  Service Connection 

Service Connection Legal Authority

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for schizophrenia because it began during service.  A review 
of the service treatment records reflects that the August 
1978 entrance examination report notes normal psychiatric 
examination.  The accompanying report of medical history 
notes that the Veteran denied nervous trouble of any sort, as 
well as depression or excessive worry.  

A November 1978 mental health evaluation notes that the 
Veteran was evaluated on two separate occasions.  As a result 
of the evaluations it was determined that there was no 
psychiatric disorder warranting action through medical 
channels.  However, there was determined to be a personality 
disorder, classified as severe immature personality with 
passive aggressive traits.  It was noted that the Veteran's 
immature personality was manifested by childish behavior, 
naiveté, poor judgment, difficulty in postponing 
gratification, and unrealistic ambitions.  He was noted to be 
suffering because of internal difficulty of not being able to 
allow himself to relax and adjust to the environment around 
him.  He was unable to cope with or adjust to military life.  
Administrative separation was recommended.  

The post-service medical evidence shows ongoing psychiatric 
treatment from March 1980 through the present.  A March 1980 
emergency admission to Bryan Psychiatric Hospital notes that 
the Veteran was breaking and tearing things up in the house 
and acting in a threatening manner to children.  On 
examination he stated that for the past year he had been 
having trouble concentrating.  Thoughts of all sorts of 
things would come into his mind while he was trying to 
concentrate.  It was noted that for the previous two months 
he also noticed voices, which he reportedly could understand.  
It was noted that he had never been in the hospital and had 
never taken any medication.  During the Veteran's 
hospitalization, he behaved extremely inappropriately.  On 
the basis of the inappropriate behavior exhibited during his 
hospitalization, the Veteran was placed on medication 
starting with Haldol 10 mgs.  The diagnosis was acute 
schizophrenic episode.  

The Veteran's second hospitalization was in October 1981.  He 
was admitted for being a danger to himself.  The diagnosis 
was chronic, undifferentiated schizophrenia.  He was 
discharged nearly a month later, and was placed on two 
medications.  He was hospitalized again in September 1982, 
September 1983, and October 1984.  Each time the diagnosis 
was schizophrenia.  

When he was admitted in September 1983, the Veteran was not 
behaving in an appropriate, rational manner.  He was 
hallucinating.  On examination he was quite preoccupied and 
acted in a bizarre manner.  Most of his statements did not 
make any sense.  After treatment, he had improved.  The 
diagnosis was chronic, undifferentiated schizophrenia.  The 
prognosis was noted to be poor because he has a tendency to 
stop taking him medication.  Then, he resorts to drinking.

During the October 1984 hospitalization, he was uncooperative 
in terms of responding to questions.  He appeared to be 
hallucinating.  At one point, when he was asked to go to the 
lodge, he initially refused because he was afraid someone was 
going to murder him.  Once the medications became more 
effective and stable in his system, he became more verbal.  
The diagnosis was paranoid schizophrenia.  

Treatment records, both private and through VA, from the 
remainder of the 1980s, throughout the 1990s, up to the 
present, reflect ongoing treatment for schizophrenia.  

After reviewing the record, the Board finds that it is at 
least as likely as not that the Veteran's schizophrenia had 
its onset during the Veteran's period of ACDUTRA.  In this 
regard, the Board notes that the service treatment records 
reflect that the Veteran's examination at service entry 
showed normal psychiatric examination.  However, in November 
1978 during his period of ACDUTRA, he began having difficulty 
adapting to military life.  Although the condition was not 
classified as psychiatric, and instead was classified as a 
personality disorder, the Board notes that the Veteran's 
symptoms at that time, namely childish behavior, naiveté, 
poor judgment, difficulty in postponing gratification, and 
unrealistic ambitions, are similar in symptomatology to the 
symptoms associated with the schizophrenia diagnosis that was 
recognized shortly after service.  Moreover, the Board finds 
the Veteran's October 1985 statement in his SSA disability 
claim application to be credible.  In the October 1985 
statement, he indicated that in November 1978 he was 
daydreaming and hearing voices.  In sum, the symptoms he 
exhibited in service, although classified then as personality 
disorder, continued without interruption from that time until 
the present.  Therefore, the Board concludes that while the 
technical diagnosis of schizophrenia came after the Veteran's 
period of ACDUTRA, it is at least as likely as not that the 
Veteran's schizophrenia had its onset during such service, 
especially given the nature of the in-service symptoms and 
the continuity of such symptoms since service.

Therefore, in light of the foregoing, and giving the Veteran 
the benefit of the doubt, the Board has determined that 
service connection for schizophrenia is warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for schizophrenia is granted.

Entitlement to service connection for schizophrenia is 
granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


